Citation Nr: 1818893	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include residuals of frostbite, Raynaud's syndrome, and arthritis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to July 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified before the undersigned at a February 2018 videoconference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


REMAND

The Board finds that further evidentiary development is necessary before the claim of entitlement to service connection for a bilateral hand disability can be adjudicated.

The Board finds that a new VA examination is needed.  At a March 2017 VA examination, the examiner diagnosed a frostbite injury dated in 1985, Raynaud's syndrome of the right hand, and degenerative arthritis in both hands.  The examiner opined that the claimed conditions, including frostbite, Raynaud's syndrome and degenerative arthritis of the hands, were less likely than not related to cold exposure in service because the service medical records were silent for complaints or treatment of frostbite injury.  The examiner noted that medical records after service showed evidence of a right hand frostbite injury with subsequent Raynaud's syndrome in the right hand due to extensive cold exposure in 1985 while the Veteran worked for United States Fish and Wildlife Service.  The examiner also noted that long term sequelae of a frostbite injury can include arthritis, but that osteoarthritis was also common with aging and often bilateral.  

In statements, including at a February 2018 hearing, the Veteran reported he first experienced symptoms in the hands related to the cold during service upon the USS Boyd.  The Veteran also reported he continued to experience symptoms in the hands after service from 1956 up to and after the recorded frostbite injury in 1985.  The Veteran stated that the exposure and injury in 1985 did not cause, but aggravated cold weather symptoms in the hands that began during service.  The Veteran's wife, who married the Veteran in 1972, recalled the Veteran complaining of aching hands in the cold weather since they were married.

The Board finds that a new VA examination is needed to address the lay statements of the Veteran and his spouse regarding the onset and continuity of bilateral hand symptoms related to cold weather.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The current opinion and rationale rely on the absence of complaints in service, and do not consider the Veteran's testimony that the hand symptoms began in service, and continued through the present.  Therefore, remand is necessary to obtain a VA examination which considers all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records that are not already of record.

2.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him to determine the nature and etiology of any bilateral hand disability, including residuals of frostbite, Raynaud's syndrome, and arthritis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral hand disability that was caused by or is related to service or any event, injury, or disease during service, including cold weather exposure.  The Board notes that VA has conceded cold weather exposure during service.  The examiner is asked to specifically address the Veteran's statements regarding the onset and continuity of symptomology relating to the hands, and the statements of the Veteran's wife.  A complete rationale must be given for all opinions and conclusions.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

